Case 1:20-cv-00817-LMB-TCB Document 26 Filed 03/23/21 Page 1 of 2 PageID# 243
                                                                                                 1


                           IN THE UNITED STATES DISTRICT
                         COURT FOR THE EASTERN DISTRICT OF
                                       VIRGINIA
                                   Arlington Division

 XXXXXX by and through her Parents,                         :
 JEFFREY AND SHARON SMITH,                                  :
                                                            :
                        Plaintiffs,                         :
                                                            : Case No. 1:20-cv-00817
                                                            :
 ARLINGTON COUNTY SCHOOL BOARD,                             :
                                                            :
                        Defendant.                           :
                                                            :


                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       The Plaintiffs respectfully move for summary judgment in their favor on all claims in

their Complaint, on the grounds that the Defendant has denied XXXXXX a Free and Appropriate

Education, through substantive and procedural violations of the Individuals with Disabilities

Education Act, and that the Hearing Officer’s decision to the contrary, in the below state

administrative Special Education Due Process Hearing, was in error. In further support of this

Motion, Plaintiffs rely on the accompanying Memorandum of Law in Support of Plaintiffs’

Motion for Summary Judgment.



Dated: March 23, 2021                                Respectfully submitted,

                                                     ________________/s/       ________________

                                                     Grace E. Kim, Esquire,
                                                     VSB No. 87010
                                                     LAW OFFICE OF GRACE E. KIM, PC
                                                     11325 Random Hills Road, Suite 360-110
                                                     Fairfax, Virginia 22030
                                                     Phone: (703) 951-7320
Case 1:20-cv-00817-LMB-TCB Document 26 Filed 03/23/21 Page 2 of 2 PageID# 244
                                                                                                2


                                                      Fax: (703) 225-3333
                                                      gekim@gekimlaw.com
                                                      Counsel for the Plaintiffs




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of March 2021, I will electronically file the
 foregoing with the Clerk of County using the CM/ECF system, which will then send a
 notification of such filing (NEF) to the following:

        John F. Cafferky
        Attorney at Law
        4020 University Drive, Suite 300
        Fairfax, Virginia 22030
        703-691-1235 (Office)
                                                             /s/      Grace E. Kim, Esquire
                                                       VSB No. 87010
                                                       Attorney for the Plaintiffs
                                                       LAW OFFICE OF GRACE E. KIM, PC
                                                       11325 Random Hills Road, Suite 360-110
                                                       Fairfax, Virginia 22030
                                                       Phone: (703) 951-7320
                                                       Fax: (703) 225-3333
                                                       gekim@gekimlaw.com
